DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Zhang et al. (US 2020/0265220) discloses apparatus and method for training classification model, [0032] The feature extraction unit 104 extracts, with feature extraction layers set with respect to the global area, a global feature of the global area, and extracts, with a corresponding number of feature extraction layers set for each predetermined local area respectively, a local feature of each predetermined local area respectively. As shown by the arrow 1 in FIG. 2, a corresponding number of feature extraction layers are set for the global area, to extract a global feature of the global area; as shown by the arrow 2 in FIG. 2, a corresponding number of feature extraction layers are set for the local area including an eye, to extract a local feature of the local area; and as shown by the arrow 3 in FIG. 2, a corresponding number of feature extraction layers are set for the local area including a nose and a mouth, to extract a local feature of the local area.
Yang et al. (US 2019/0102908) discloses in Fig. 1C, the generating local and global features and perform classification. paragraph [0061] discloses [0061] The ROI pooled features 180 are now what may be referred to as “local features” which describe only contents inside the detection box. In contrast, the other branch concatenates the ROI pooled features 180 from different frames and passes the concatenation on through a convolutional layer 184 to produce “global features” describing contents in the entire tube (illustrated as cube 186 in FIG. 1D). Both local and global features are concatenated 190 and processed with fully-connected layers 194 to produce a 4-dimensional regression coefficient vector for each box (the parameterization of which is described later in this application). For classification, the action decision should be based on the action tube, i.e., a sequence of bounding boxes, instead of individual single detection boxes on each frame. Therefore, the global features are directly acquired and passed on to fully-connected layers 194 for classification.
Li et al. (US 2021/0174093) discloses in paragraph [0029], the source dataset 105 refers to video data with labels, and the target dataset 110 refers to video data without labels (or without using labels). As depicts, local temporal features (e.g., frame-level features 125 and 130) are extracted using temporal convolution (e.g., temporal convolution modules 115 and 120). Then, global temporal features (e.g., video-level features 145 and 150) are obtained with domain attentive frame aggregation (e.g., domain attentive frame aggregation module 135 and 140). It should be noted that the temporal convolution modules 115 and 120 may be the same module for both the source dataset and the target dataset. Similarly, the domain attentive frame aggregation module 135 and 140 may be the same module for both the source dataset and the target dataset. Finally, domain discrepancies are diminished by jointly performing local and global temporal domain adaptation (e.g., local temporal domain adaptation module 132 and global temporal domain adaptation module 152). In one or more embodiments, the system 100 outputs (160) a classification label for a set of frames for a video. In one or more embodiments, during the training phase, the output classification labels for the source dataset videos are compared to the ground truth labels for the source dataset 105 to obtain prediction loss, which is used to update the system 100. In embodiments, other losses may also be used when training the system.
The closest prior art, Rongchang Xe, “Multi-level Domain Adaptive Learning for Cross-Domain Detection” in which Fig. 2 teaches generating the local features and global features and perform the classification. As shown in Figure 2, the main network architecture of our model contains a detection part (Faster R-CNN) and an adaptation part (local DA, global DA, and instance DA). In the training phase, the detection part is trained by labeled samples from source domain and the adaptation part is trained by samples from both source and target domains. We then use GRL layers [5] to reverse the sign of gradient, which encourages base network to learn domain-insensitive features. In the inference phase, only detection part will be used to predict the bounding boxes and classes of the objects. Thus, it will not lose time efficiency.
The closest prior arts, Fie Zhou, “Deep Learning Research with an Expectation-Maximization Model for Person Re-Identification”, discloses in Fig. 1, the we propose a feature extraction method based on a novel attention mechanism which combines the expectation maximization (EM) algorithm and non-local operation. We embed the attention module into the ResNet50 backbone network. The attention module captures the correlation between different regional features through non-local operation and then reconstructs these features through the EM algorithm. In addition, we divide the network into a global branch and a local branch, where the global branch extracts the complete features, and the local branch uses the Batch DropBlock method to erase a portion of the features to achieve feature diversity.
The closest prior art, Kunaki Saito, “Strong weak distribution alignment for adaptive object detection” in which see, Fig. 3, Our method performs strong-local alignment by a local domain classifier network and weak global alignment by a global domain classifier. The context vector is extracted by the domain classifiers and is concatenated in the layer before the final fully connected layer. 3.1. weak global feature alignment discloses s, we propose an unsupervised adaptation method for object detection that combines weak global alignment with strong local alignment, called the Strong-Weak Domain Alignment model (top of Fig. 1). We propose to apply weak alignment to the global features, partially aligning them to reduce the domain gap without hurting the performance of the model. We show an example of weak global alignment in the bottom of Fig. 1, where only the target images which contain one object are aligned with the source. Our key contribution is the weak global alignment model, which focuses the adversarial alignment loss toward images that are globally similar, and away from images that are globally dissimilar. Additionally, we achieve strong local alignment by constructing a domain classifier designed to look only at local features and to strictly align them with the other domain. We verify the effectiveness of our method in adaptation between both similar and dissimilar domains, 3.1. Weak Global Feature Alignment We utilize a domain classifier to align the target features with the source for the global-level feature alignment. Easy-to-classify target examples are far from source examples in the feature space while hard-to-classify target examples are near the source as shown in the left of Fig. 2. Therefore, focusing on hard-to-classify examples should achieve a weak alignment between domains. We propose to train a domain classifier to ignore easy-to-classify examples while focusing on hard-to-classify examples with respect to the classification of the domain.
	But, the closest prior arts, do not disclose adapting a machine learning model to a new domain, a method implemented by at least one computing device, the method comprising: obtaining a machine learning model configured to receive an input image defined by a first domain and generate an output that classifies the input image by: extracting local features that identify different regions of the input image using a local feature network; ascertaining global features that describe objects included in the different regions of the input image by processing the local features using a global feature network; and assigning a label to each of the different regions of the input image using the local features and the global features; training the machine learning model to classify an input image defined by a second domain that is different from the first domain by: causing the local feature network to generate a feature representation that describes local features of the second domain input image; generating a probability distribution for each of a plurality of discrete regions of the second domain input image by processing the feature representation using a fully convolutional neural network trained upon a segmentation objective; computing a loss function by comparing the probability distribution to a ground truth classification for the second domain input image; and refining at least one parameter of the machine learning model using the loss function; and outputting the machine learning model with its at least one parameter as the trained machine learning model.
The closest prior arts, do not disclose, adapting a document classification model to a new domain, a method implemented by at least one computing device, the method comprising: adapting the document classification model to the new domain by: identifying a data type of training data used to generate the document classification model; obtaining a new domain document having a data type that is different from the data type of the training data; causing the document classification model to generate a feature representation describing a plurality of different feature channels that each describe different content included in the new domain document; generating a probability distribution for each pixel of the new domain document based on the feature representation, the probability distribution describing a likelihood of the pixel depicting each of the plurality of different feature channels; determining a loss function by comparing the probability distribution to a ground truth for the new domain document; and refining one or more parameters of the document classification model using the loss function; and outputting the document classification model with the one or more parameters as a domain-agnostic document classification model.
The closest prior arts, do not disclose, receiving a machine learning model configured to process first domain data and generate an output that classifies features of the first domain data; training the machine learning model to process data of a second domain that is different from the first domain by: causing the machine learning model to generate, from the second domain data, a feature representation that describes features of the second domain data; generating a probability distribution for each of a plurality of discrete regions of the second domain data based on the feature representation, the probability distribution describing a likelihood of the discrete region including each of the features described by the feature representation; computing a loss function by comparing the probability distribution to a ground truth classification for the second domain data; and refining at least one parameter of the machine learning model using the loss function; and outputting the machine learning model with its at least one parameter as the trained machine learning model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/30/2022